Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending and are under examination.
Benefit of priority is to SN 63/082,425 filed September 23, 2020 because the provisional applications filed in 2019 do not provide sequences or a discussion of the AAV9 capsid variant having the amino acid sequence SEQ ID NO: 9.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the “http” at page 39, [0126].
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 9, 12, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The intronic sequence of Claims 2 and 3 lack antecedent basis in Claim 1 because Claim 1 does not provide the intronic sequence as an element in the transfer cassette. The Claims can be amended to state that the transfer cassette further comprises and intronic sequence. Also, it appears that Claim 3 should depend from Claim 2 because the sequence further limits the intronic sequence of Claim 2.
It appears that Claim 7 should depend from Claim 6 because the sequence further limits the promoter sequence of Claim 6.
It appears that Claim 9 should depend from Claim 8 because the sequence further limits the NPC1 sequence of Claim 8. 
It appears that Claim 12 should depend from Claim 11 because the sequence further limits the SV40 polyadenylation signal sequence of Claim 11.
The enhancer of Claim 13 lacks antecedent basis in Claim 1 because Claim 1 does not provide the enhancer as an element in the transfer cassette. The Claim can be amended to state that the transfer cassette further comprises an enhancer.
The term ‘about’ in Claims 16 renders the number of amino acid mutations indefinite because one cannot know the lower or upper limit of the number of said mutations. 



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Venditti et al. (IDS; WO 2016/164642).
Comparing the AAV9 capsid variant having the amino acid sequence SEQ ID NO: 180 to WT AAV9 capsid having instant SEQ ID NO: 9, SEQ ID NO: 9 and NO: 180 vary at 14 amino acids – compare the amino acids at positions 451-458 and 587-594. Therefore, WT AAV9 capsid protein subunit comprising about 1 to about 25 amino acid mutations relative to SEQ ID NO: 180.
Venditti et al. teach (page 57, [0222]) vector AAV-miniCamKII-NPC1 comprising:                                                      
5’ - ITR - miniCamKII promoter – NPC1 – poly A signal - ITR-3’
which is packaged into an AAV9 capsid.

It is also noted that Venditti et al. teach:
 the 5’ ITR in Fig 3 as Venditti SEQ ID NO: 2, which encompasses instant SEQ ID NO: 3003;
the 3’ ITR in Fig. 7 as Venditti SEQ ID N: 6 which is encompassed by instant SEQ ID NO: 3004
the NPC1 gene in Fig. 5 as Venditti SEQ ID NO: 4 which is instant SEQ ID NO: 3002 which encodes instant SEQ ID NO: 3001;
the rabbit b-globin polyadenylation signal sequence in Fig 6 as Venditti SEQ ID NO: 5 which encompasses instant SEQ ID NO: 3013, which the instant application equates to SV40 polyadenylation signal havin instant SEQ ID NO: 3012.
Venditti et al. treat NP disease mouse models at [0223], and teach to treat NP type C (abstract;[0003], [0009], and so forth). Venditti et al. teach to use the CBA promoter.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of copending Application No. 17/072,637 (having priority to October 16, 2020 and not to provisional applications) Although the claims at issue are not identical, they are not patentably distinct from each other because:
The both sets of claims are drawn to an AAV transfer cassette comprising:
5’ - ITR – chicken b-actin promoter – NPC1 – poly A signal - ITR-3’
Wherein:
the 5’ITR is SEQ ID NO: 3/3003;
the ‘3 ITR is SEQ ID NO: 4/3004;
the promoter is SEQ ID NO: 5/3005;
the SV40 poly A signal is SEQ ID NO: 12/3012; 
further comprising an intronic sequence having SEQ ID NO: 10/10;
Wherein the transfer cassette comprises SEQ ID NO: 14/3014, 15/3015, 16/3016, 17/3017, 18/3018, or 19/3019; 
Which transfer cassette is encapsidated in an AAV capsid, that is AAV9 having one or more amino acid mutations (which reads on capsid having SEQ ID NO: 180).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 2, 3, 7, 9, 12, 13 would be allowable (with TD – see below) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-15 and 17-21 will be allowable when the double patenting issue is overcome.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656